NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TERRY JOSEPH CATTANO,                           No.    15-55126

                Plaintiff-Appellant,            D.C. No.
                                                2:14-cv-00518-DOC-RNB
 v.

NANCY A. BERRYHILL, Acting                      MEMORANDUM *
Commissioner of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                       Argued and Submitted March 9, 2017
                              Pasadena, California

Before: REINHARDT and NGUYEN, Circuit Judges, and MARBLEY,** District
Judge.

      Terry Cattano appeals the district court’s decision affirming the

Commissioner of Social Security’s determination that he did not qualify for

disability insurance benefits. The Administrative Law Judge (“ALJ”) found that

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Algenon L. Marbley, United States District Judge for
the Southern District of Ohio, sitting by designation.
Cattano was not presumptively disabled and that he could perform work that

existed in significant numbers in the national economy. Because Cattano cannot

demonstrate that he was disabled from December 1, 2003 to December 31, 2007

(the insured period), we affirm.

      1. The ALJ properly concluded that Cattano is not presumptively disabled

because he did not have “an impairment or combination of impairments that meets

or equals a condition outlined in the ‘Listing of Impairments.’” Lewis v. Apfel, 236
F.3d 503, 512 (9th Cir. 2001); see also Sullivan v. Zebley, 493 U.S. 521, 530

(1990) (“For a claimant to show that his impairment matches a listing, it must meet

all of the specified medical criteria.”). Cattano did not meet all of the requirements

for Listing 1.04, for disorders of the spine, because he is unable to point to

evidence that he has suffered motor loss, sensory or reflex loss, or positive straight-

leg raising tests in the sitting and supine positions for twelve continuous months.

See 20 C.F.R. Part 404, Subpart P, App. 1, § 1.04A; see also 20 C.F.R.

§ 404.1525(c)(4) (“[T]he evidence must show that your impairment(s) has lasted or

can be expected to last for a continuous period of at least 12 months.”). Cattano

also did not meet all the requirements for Listing 11.03, for nonconvulsive

epilepsy, because there is no indication that the headaches he suffered during the

                                           2
insured period were severe enough to render Cattano per se disabled. See 20

C.F.R. Part 404, Subpart P, App. 1, § 11.03.

      2. The ALJ properly weighed the medical evidence before concluding that

Cattano had the residual functional capacity to perform light work. The ALJ

afforded greater weight to the examining physician, Dr. Smith, and the two

reviewing physicians, Drs. Khong and Zheutlin. These three doctors all concluded

that Cattano could perform light work.

      The ALJ provided specific and legitimate reasons, supported by substantial

evidence, for ascribing less weight to the opinions of the treating physicians. See

Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (“If a treating or

examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ

may only reject it by providing specific and legitimate reasons that are supported

by substantial evidence.” (citing Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir.

1995))). The ALJ properly discounted the opinion of Dr. Conner because his 2008

opinion was inconsistent with his contemporaneous treatment notes, which

indicated, for example, that Cattano had “drastically improved.” The ALJ properly

ascribed no weight to Dr. Hamilton’s opinion that Cattano was “totally disabled”

because that opinion was inconsistent with Cattano’s practices of treating his

                                          3
ailments with Aleve and visiting a doctor annually. See Rollins v. Massanari, 261
F.3d 853, 856 (9th Cir. 2001) (finding that a conservative course of treatment is not

compatible with a claim of total disability).

      3. The ALJ properly discounted Cattano’s testimony to the extent that it

conflicted with the residual functional capacity because of his conservative

treatment regime and inconsistent testimony. First, the ALJ found that claims

regarding the severity of Cattano’s ailments are undermined by his post-surgery

recoveries and his use of only over-the-counter Naprosyn and Aleve for relief. See

Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (finding that treatment with

over-the-counter pain medication is sufficient to discount a claimant’s testimony

regarding severity of an impairment). Second, the ALJ explained that the

inconsistencies between Cattano’s 2009 and 2012 testimony also weighed against

his credibility. See Molina v. Astrue, 674 F.3d 1104, 1112-13 (9th Cir. 2012)

(“[T]he ALJ may consider inconsistencies either in the claimant’s testimony or

between the testimony and the claimant’s conduct.”). Accordingly, the ALJ

provided specific, clear, and convincing reasons to discount Cattano’s testimony to

the extent that it conflicted with the residual functional capacity.

      4. The ALJ reasonably relied on the vocational expert’s testimony that

                                           4
Cattano could perform work as a packager or inspector. Although the activities of

packagers and inspectors include reaching, the vocational expert was aware that

Cattano could not reach overhead with his right arm when he testified that Cattano

could still perform those jobs. Moreover, when explicitly asked by the ALJ, the

vocational expert testified that his recommendations were consistent with the

Dictionary of Occupational Titles. Therefore, the ALJ reasonably relied on the

vocational expert’s testimony in concluding that Cattano could perform work that

existed in significant numbers in the national economy. See Massachi v. Astrue,

486 F.3d 1149, 1152 (9th Cir. 2007); Johnson v. Shalala, 60 F.3d 1428, 1435-36

(9th Cir. 1995).

      AFFIRMED.




                                         5